Citation Nr: 1417738	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of additional service-connected compensation benefits for a dependent spouse in the amount of $5466.00, to include the question of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The claims file is in the jurisdiction of the RO in Manchester, New Hampshire.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran obtained a divorce from his spouse on May [redacted], 2007. 

2.  The earliest evidence of record notifying VA of the divorce was a September 1, 2010 letter. 

3.  From June 2007 to September 2010, the Veteran was in receipt of VA service-connected compensation which included additional benefits for a spouse.

4.  In November 2010, VA benefits were reduced to exclude the spousal benefit effective June 1, 2007, creating an overpayment in the amount of $5446.00.

5.  The overpayment of VA service-connected compensation benefits in the amount of $5446.00 was properly created.

6.  The overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

7.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation.

8.  The Veteran's income, with consideration of the cost of life's basic necessities, is sufficient to permit repayment of the balance of the indebtedness without financial hardship.

9.  Recovery of the overpayment would not defeat the purpose for which benefits were intended.

10.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.

11.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.



CONCLUSIONS OF LAW

1.  The overpayment of VA service-connected compensation benefits for a dependent spouse in the amount of $5466.00 was properly created.  38 U.S.C.A. §§ 1115, 1135, 5320 (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.962, 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2013). 

2.  The requirements for waiver of recovery of the overpayment of VA service-connected compensation, in the amount of $5466.00, are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. § 3.103(b) (2013).  If the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts, in lieu of advanced notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013). 

In this case, the Veteran's benefits were reduced based on the receipt of written notice from the Veteran (beneficiary) identifying a change in marital status.  The RO notified the Veteran of the reduction in benefits in November 2010.  In November 2010, the Veteran was informed that he had an overpayment in debt in the amount of $5466.00.  In December 2010, the Veteran submitted a request for waiver of the overpayment, stating that he notified VA of his divorce in May 2007.  In March 2011, the Committee on Waivers and Compromises informed the Veteran that a waiver of the debt in the amount of $5466.00 was denied.  In May 2011, the Veteran submitted a notice of disagreement.  A June 2011 statement of the case addressed the question of whether the overpayment was properly created and explained to the Veteran the bases for denial of the waiver.  In January 2012, the Veteran perfected his appeal.  Accordingly, the Board finds that all due process requirements have been met and the Board may proceed with adjudication on the merits of the Veteran's request. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2013).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2013). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2013).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U. S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a) (2013). 

The Board finds that the overpayment of VA service-connected compensation benefits for the Veteran's former spouse in the amount of $5466.00 was properly created.  The Veteran has been in receipt of VA service-connected compensation since 1980.  In a December 1999 letter, VA informed the Veteran that his disability compensation award included additional benefits for his spouse and child, effective April 1, 1999.  In May 2003 and July 2005, the Veteran was awarded increased compensation benefits.  The notice of such benefits informed the Veteran that his award included additional compensation for his dependent spouse.  The award letters also informed the Veteran that he must advise VA of any change in his marital status.  Similarly, in March 2007, the RO sent the Veteran a letter notifying him that he received additional compensation based upon having a wife and child.  The letter notified him that he was responsible for reporting any changes in the status of his dependents.  In April 2007, the Veteran submitted a Declaration of Status of Dependents report in which he reported that he was married to A.M.  The claims file does not reflect any correspondence from the Veteran during the remainder of 2007, in the form of a written submission or a report detailing a telephone call.

The Veteran obtained a divorce from his spouse on May [redacted], 2007.  The earliest evidence of record notifying the RO of the divorce was a September 2010 letter from the Veteran's representative.  In the September 2010 letter, the representative stated that the Veteran recently received an increase in compensation and realized that he was being overpaid, as he was being compensated as a veteran with a spouse and one child.  The representative noted that the Veteran was divorced on May [redacted], 2007 and that he notified VA at the time of his divorce, but no action was taken.  A copy of the Veteran's divorce decree was submitted with the September 2010 letter.

As the Veteran received additional compensation for his former spouse from June 2007 to November 2010, after their divorce, he received additional compensation to which he was not entitled.  In November 2010, the RO adjusted the Veteran's benefits to discontinue additional allowance for a spouse, effective June 1, 2007, creating an overpayment in the amount of $5466.00.  

During his May 2012 hearing before the Board, the Veteran argued that the overpayment was not valid because he notified VA of his divorce within approximately 90 days of the decree.  He explained that he called VA to provide notice of his divorce, but stated that he did not remember to whom he spoke.  He indicated that it may have been the VA hospital to which he provided notice.  He also stated that he did not pay attention to whether there was a change in his compensation rate after the divorce.  In 2010, after he received an increase in compensation benefits, he realized that he was still receiving compensation benefits as a veteran with a spouse and child.  At that time, in September 2010, his representative submitted written notice to VA of his divorce.  Thus, the Veteran contends that VA is at fault for the overpayment due to its failure to remove A.M. from his award despite his notification.

Review of the claims file does not reflect any report of a telephone call from the Veteran in 2007 providing notice of his divorce.  In fact, the only correspondence received from the Veteran in 2007 was an April 2007 statement in which the Veteran reported that he was married, and identified his spouse as A. M.  The Veteran has not provided evidence, outside of his own lay assertions, to show that he notified VA of his divorce in 2007.  

The presumption of regularity is applicable in this case.  If VA had received notice of the Veteran's divorce, as he indicated, it is presumed that a report of contact would have been prepared detailing the information provided in the telephone call and filed in the claims file.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  The Veteran has not submitted evidence to rebut the presumption of regularity in favor of VA.  He has made unsupported statements of having telephoned VA with notice of his divorce; however, in the absence of corroborating evidence, the Veteran's unsupported lay statements do not rise to the level of clear evidence to rebut the presumption regularity.

For the sake of argument, even if the Veteran had adequately provided notice to VA of his divorce, which was not received, the creation of the overpayment in the amount of $5466.00 would still be proper as the Veteran was in fact in receipt of additional spousal benefits to which he was not entitled during the period from June 2007 to September 2010.  For these reasons, the Board finds that the overpayment, in the amount of $5466.00, for compensation paid to the Veteran for his former spouse was properly created.

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  Based on the Veteran's self report of a change in dependency status in September 2010, received just after a 2010 notice of an increase in service-connected compensation, which informed him that he continued to be paid as a veteran with one spouse and one child, and his later submission of the necessary evidence to change dependency status, the Board finds that while the Veteran did not submit notification of his divorce in a timely manner, the Board finds that the evidence is not sufficient to establish fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).  For the reasons discussed below, repayment of the Veteran's indebtedness would not violate principles of equity and good conscience. 

The Board finds that the Veteran was at fault in the creation of his indebtedness due to failure to report the divorce in a timely manner.  The March 2007 letter from the RO, sent two months prior to the Veteran's divorce, informed the Veteran that his award included additional compensation for his spouse and child, and that he must advise VA of any change in the status of his marital status.  Therefore, a reasonable person in the Veteran's situation would have known that the failure to report his divorce in a timely manner would result in the creation of an overpayment in benefits.

While the Veteran contends that he telephoned VA soon after his divorce to report his change in marital status, as discussed above, with consideration of the presumption of regularity, the Board does not afford significant probative value to the Veteran's statements.  Accordingly, the Board finds that the Veteran was at fault in not providing VA with timely notice of his divorce.  Further, VA was not at fault in the creation of the Veteran's indebtedness.  The only evidence indicating that VA was advised prior to September 2010 of the change in the Veteran's marital status are the Veteran's statements, which are of limited probative value.  As there is no probative evidence reflecting that VA was aware of the change in the Veteran's marital status prior to September 2010 and failed to properly reduce his compensation payments, the Board concludes that VA was not at fault in the creation of the Veteran's indebtedness.  As the evidence demonstrates fault on the part of the Veteran and not VA, the Veteran has the greater degree of fault in balancing the actions between the Veteran and VA.

Repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran's December 2010 Financial Status Report, as amended, shows that he had a total monthly net income of $4241.00 from VA and Social Security benefits and total monthly expenses of $2710.00, to include rent or mortgage payments, food, utilities and heat, as well other living expenses, identified as gas for car, car maintenance, and clothing.  Assets were comprised of cash, a 2001 Volkswagen automobile, and a trailer, boat, or camper, in the amount of $5020.00.  The Veteran identified debt, with an unpaid balance totaling $6400.00 from two divorce attorneys, a dental bill, and a credit card bill.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that the Veteran's income of $4241.00 exceeds his total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $2200.00 a month.  Given the Veteran's income and expense information, the Board finds that the collection of the $5466.00 debt at issue would not deprive him of the basic necessities of life. 

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of additional VA service-connected benefits for the support of a dependent spouse for the period from June 2007 to September 2010 was made specifically as "additional" monthly compensation for a dependent, with the assumption that the Veteran was married and reasonably contributing to the support his spouse.  See 38 U.S.C.A. §§ 1115, 1135.  Because the Veteran was not married from June 2007 to September 2010, the additional benefits received did not go to the support of a spouse who was dependent on the Veteran.  Thus, the collection of the debt would not defeat the purpose of the additional benefits received for the Veteran's spouse. 

Because the Veteran was in receipt of VA compensation benefits to which he was not entitled, the Board finds that he was unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.  The Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2013).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $5466.00, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An overpayment in the amount of $5466.00 was properly created

Waiver of recovery of an overpayment of VA service-connected benefits for a dependent spouse in the amount of $5466.00 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


